Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
In claims 1 and 10, line(s) 7, “the stator” should read --the stator portion--.
In claims 1 and 10, line(s) 7, “the rotor” should read --the rotor portion--.
In claims 3 and 12, line 1, “the silane” should read --the silane solution--.
In claim 10, line 1, “making a blood pump the method comprising” should read --making a blood pump, the method comprising--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchoff (European Patent Application Publication No. EP 3542835) in view of Morita (Japanese Patent Application Publication No. JP 2014-121222).
As to claim 1, Kirchoff discloses a blood pump (FIG. 2, Abstract), comprising: 
a pump motor comprising a rotor portion 7 (para. 0030) having proximal and distal ends (either ends) and a stator portion 9 (para. 0030, coil winding part of stator) having proximal and distal ends, wherein the proximal portion of the rotor 7 portion is received into a cavity 22 defined by the stator portion 9 (as shown); 
the rotor portion 7 comprising an impeller 6, wherein the impeller 6 comprises impeller blades (shown, not labelled) and a drive unit 8 (para. 0031, formed by shaft 8 and associated components in accordance with Applicant’s disclosed drive unit 111), the impeller blades positioned at the distal end of the rotor portion 7 and not received into the stator and the drive unit 8 positioned in a portion of the rotor 7 received into the stator portion 9 (as shown), wherein the drive unit 8 is coupled to the impeller blades (as shown); 
the stator portion 9 comprising a yoke 13 (para.’s 0022-0023), a coil 9 and a coil holding sleeve 14, the sleeve 14 defining the cavity 22 into which the proximal portion of the rotor 7 is received; 
wherein the yoke 13, coil 9 and sleeve 14 have interior and exterior surfaces (outer and inner radial surfaces, respectively), wherein epoxy 18 (para. 0032 col. 9., lls 9-11, casting compound of epoxy resin) is introduced between the yoke 13 and the coil 9 and the coil 9 and the sleeve 14, thereby substantially embedding the coil in epoxy (as shown and described).
However, Kirchoff is silent as to at least one of the interior surface of the yoke, the exterior surface of the coil, the interior surface of the coil or the exterior surface of the sleeve are treated with a primer prior to the introduction of epoxy therebetween.  In this regard, Morita teaches a stator assembly having epoxy resin 6 molded structure with its stator components, i. e., core, frame etc., having surfaces primed (Mach. Trans. para.’s 0019 & 0026, “… as a primer by dipping, spraying, or the like”) with a silane coupling agent (claims 2 & 3), the surfaces treated prior to introduction of epoxy therein (Id., primer is applied to the surfaces before coating or immersion).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to prime Kirchoff’s stator, yoke or coil surfaces with a primer treatment in order to allow the epoxy resin to flow more readily when embedding the stator coil components and thereby increase heat dissipation as taught by Morita (Mach. Trans. Abstract, para. 0020). 
As to claim 2, once modified, Morita teaches the primer is a silane solution (Mach. Trans. para. 0026).
As to claim 6, once modified, Morita teaches the interior surface of the yoke is treated with the primer wherein the primer is a silane solution such that the silane is interposed between the interior surface of the yoke and the epoxy (Mach. Trans. claim 2, para. 0024, discussing the frame as one of the surfaces primed with the silane coupling agent, the frame is interpreted as equivalent to the recited yoke).
As to claim 7, once modified, Morita teaches the exterior surface of the coil is treated with the primer wherein the primer is a silane solution such that the silane is interposed between the exterior surface of the coil and the epoxy (Mach. Trans. claim 2, para. 0024, discussing the stator coil as one of the surfaces primed with the silane coupling agent).
As to claim 8, once modified, Morita teaches the interior surface of the coil is treated with the primer wherein the primer is a silane solution such that the silane is interposed between the interior surface of the coil and the epoxy (Mach. Trans. claim 2, para. 0024, discussing stator coil as one of the surfaces primed with the silane coupling agent).
As to claim 10, Kirchoff discloses a method for making a blood pump (FIG. 2, Abstract) the method comprising: 
assembling a pump motor comprising a rotor portion 7 (para. 0030, an assembling step implicitly required to produce the disclosed pump) having proximal and distal ends and a stator portion 9 having proximal and distal ends, wherein the proximal portion of the rotor portion 7 is received into a cavity 22 defined by the stator portion 9 (inherently) ; 
the rotor portion 7 comprising an impeller 6, wherein the impeller 6 comprises impeller blades (as shown) and a drive unit 8 (para. 0031, formed by shaft 8 and associated components), the impeller blades positioned at the distal end of the rotor portion 7 and not received into the stator 9 and the drive unit 8 positioned in a portion of the rotor received into the stator portion, wherein the drive unit 8 is coupled to the impeller blades (as shown); 
the stator portion 9 comprising a yoke 13 (para.’s 0022-0023), a coil 9 and a coil holding sleeve 14, the sleeve 14 defining the cavity 22 into which the proximal portion of the rotor 7 is received; 
wherein the yoke 13, coil 9 and sleeve 14 have interior and exterior surfaces (inner and outer radial surfaces, as shown); 
and introducing epoxy 18 (para. 0032 col. 9., lls 9-11, casting compound of epoxy resin requires the recited introducing step) between the yoke 13 and the coil 9 and the coil 9 and the sleeve 14, thereby substantially embedding the coil in epoxy (as shown and described).
However, Kirchoff is silent as to treating at least one of the interior surface of the yoke, the exterior surface of the coil, the interior surface of the coil or the exterior surface of the sleeve with a primer.  In this regard, Morita teaches a stator assembly having an epoxy resin 6 molded structure with the stator components, i. e.,  core, frame etc., having surfaces primed (Mach. Trans. para.’s 0019 & 0026, “.. as a primer by dipping, spraying, or the like”) with a silane coupling agent (claims 2 & 3), the surfaces treated prior to introduction of epoxy therein (Id., primer is applied to the surface(s) before coating or immersion).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to treat at least one of the claimed surfaces with a primer in order to allow the epoxy resin to flow more readily when embedding the stator coil components and thereby increase heat dissipation as taught by Morita (Mach. Tran. Abstract, para. 0020).
As to claim 11, refer to the rejection of claim 2 above. 
As to claim 15, refer to the rejection of claim 6 above. 
As to claim 16, refer to the rejection of claim 7 above. 
As to claim 17, refer to the rejection of claim 8 above. 

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchoff (European Patent Application Publication No. EP 3542835) in view of Morita (Japanese Patent Application Publication No. JP 2014-121222) as applied to claim 2 above, further in view of Zhang (U. S. Patent Application Publication No. 2004/0139887).
As to claims 3 and 12, the applied art is discussed above but is silent as to the silane has the general chemical formula (RO)3SiCH2CH2CH2-X wherein RO is a hydrolysable group.  In this regard, Zhang teaches a metal coating coupling composition of silane having an equivalent general chemical formula (Abstract, para.’s 0044-0045) wherein RO is a hydrolysable group (para. 0045, “after hydrolyzing, … ready to react to hydroxyl groups”).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to substitute the silane composition of Zhang for the silane composition of the applied art as doing so is a substitution one known composition for another known to provide suitable metal coating performance with expected results. The use of the silane composition of Zhang in the combination of Kirchoff and Morita is considered a simple substiture of one known silane composition for that of another.  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
	As to claim 4 and 13, upon modification, Zhang further teaches the hydrolysable group is selected from the group consisting of methoxy, ethoxy, or acetoxy (para.’s 0050-0051, disclosing methoxy and hydrolysable cross-linking examples).
	 As to claim 5 and 14, upon modification, Zhang further teaches X is an organofunctional group (para. 0048-0050, disclosing specific organofunctional primer groups).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchoff (European Patent Application Publication No. EP 3542835) in view of Morita (Japanese Patent Application Publication No. JP 2014-121222) as applied to claim 1 above, further in view of Tamaoka (U. S. Patent Application Publication No. 2008/0024024).
As to claims 9 and 18, the applied art is discussed above but is silent as to the exterior surface of the sleeve is treated with the primer wherein the primer is a silane solution such that the silane is interposed between the exterior surface of the sleeve and the epoxy.  Morita indicates the stator core as one of the surfaces primed with the silane coupling agent, not the sleeve per se.   In this regard, Tamaoka teaches a method of making a motor with a stator assembly having a sleeve 72 with primer applied to its radially outer surface (FIG. 4, para. 0042).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to treat the exterior surface of the sleeve with a primer with the silane coupling agent in order to better adhere the component surfaces together as taught by Tamaoka (para.’s 0007-0008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746